Citation Nr: 0429565	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied an increased rating for chronic 
bronchitis, currently rated as 10 percent disabling. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2001, the veteran filed a claim for an increased 
rating for chronic bronchitis, currently rated as 10 percent 
disabling.  

The record shows that an October 2001 VA pulmonary 
examination showed diagnoses of chronic bronchitis, by 
history, and normal pulmonary function tests.  
However, in his February 2002 notice of disagreement, the 
veteran complained that he has suffered more from chronic 
bronchitis in the past five months.  He states that he has 
abandoned bicycle exercise completely, and can walk about 50 
to 100 yards periodically without getting tired.  He also 
notes that at night, especially in the early night, he cannot 
breathe very well.  In this regard, VA's General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The record does not show that the veteran 
has had another examination to determine the severity of his 
disability.  

The Board finds that under VA's duty to assist principles, 
the veteran is entitled to another medical examination to 
assess whether the present level of disability has increased 
since the October 2001 VA examination.  38 C.F.R. § 3.159(c).  
To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The veteran should be afforded a VA 
examination for the purpose of 
ascertaining the present severity of the 
service-connected chronic bronchitis.  
Specifically, the examiner should use a 
pulmonary function test to measure the 
percentage ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion 
Capacity in the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)).  
The examination report should be typed.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 
C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice of the scheduled 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

